Citation Nr: 1045429	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-30 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for a lumbar spine 
disorder.  

3.  Entitlement to service connection for a respiratory disorder, 
claimed as a residual of asbestos exposure.  



REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to January 
1973.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the RO.  

During the appeal, the Veteran was afforded a hearing at the RO 
before the undersigned Veterans Law Judge in June 2010.  

Of preliminary importance, the claim of service connection for a 
lumbar spine disorder was previously denied in an unappealed 
rating decision in April 1973.  

Although the RO adjudicated this claim on the merits in the 
December 2007 rating decision, the Board is required to determine 
whether new and material evidence has been presented when a claim 
has been previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).    

The reopened claim of service connection for a lumbar spine 
disorder and the claim of service connection for a respiratory 
disorder, to include as secondary to asbestos exposure, are 
addressed in the REMAND portion of this document and are being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  An April 1973 rating decision denied the claim of service 
connection for a lumbar spine disorder; the Veteran was notified 
in writing of the RO's determination but did not file a timely 
appeal.  

2.  The evidence submitted since the April 1973 rating decision 
is new as it is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial, and relates 
to an unestablished fact necessary to substantiate the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim 
of service connection for a lumbar spine disorder.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156(a) 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist 
a claimant in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, further discussion of the requirements 
of VCAA is not required at this time.  


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 
& Supp. 2009).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence 
received is new and material is neither required nor permitted.  
Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor redundant 
of the evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  


Analysis

By way of procedural background, in a final rating decision dated 
in April 1973, the RO denied the claim of service connection for 
a lumbar spine disorder, based on a finding that the evidence 
failed to show the existence of a permanent residual or chronic 
disability following service.  

The Veteran was notified in writing of this action and apprised 
of his appellate rights in April 1973, but did not appeal.   

The evidence of record at the time of the RO's April 1973 rating 
action included the service treatment records and a VA 
examination report.  

In VA Form 21-4138, Statement in Support of Claim, received in 
May 2007, the Veteran petitioned that his claim of service 
connection for a lumbar spine disorder be reopened.  The evidence 
added to the record since the April 1973 rating decision includes 
various VA and private treatment records.  

In addition to new medical treatment records, the new evidence 
includes statements from the Veteran regarding his claimed 
disorder, to include hearing testimony before the recent hearing.  

Based on a comprehensive review of the record, the Board finds 
the evidence added since the April 1973 rating decision regarding 
the Veteran's claim of service connection for a lumbar spine 
disorder provides a more complete picture of the circumstances 
surrounding the origin of the lumbar spine disorder, see Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus is new and 
material.  

Specifically, the VA and private treatment records, and the 
Veteran's statements and testimony are new, in that they are 
evidence that had not been considered by the RO.  They are also 
material, in that they relate to a previously unestablished fact 
necessary to establish the claim.  

Therefore, new and material evidence has been submitted to reopen 
the Veteran's claim.    


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a lumbar spine disorder, the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.  


REMAND

The Veteran reports developing a lumbar spine condition after a 
back injury aboard the US Coast Guard Cutter in 1970, and again 
in 1972.  Additionally, he reports experiencing a respiratory 
disorder due the exposure to asbestos and red while serving in 
the Coast Guard.  

Specifically, while serving as a fireman, the Veteran would 
rebuild air compressors, and paint and scrape buoys, in the 
engine room aboard ship, which exposed him to asbestos and red 
lead.  

At his June 2010 hearing, the Veteran claimed to work as a 
fireman in the engine room and as a seaman with the deck force, 
on buoy tenders and pile drivers.   

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

Service connection can be established for a disability which 
preexisted service, but was permanently aggravated thereby.  A 
pre-existing disease or injury will be found to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2010).  

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary promulgated any regulations 
in regard to such claims.  However, VA has issued a circular on 
asbestos-related diseases.  VB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (September 29, 2006).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that VA must analyze a Veteran's claim of service 
connection for asbestosis or asbestos-related disabilities under 
the administrative protocols under the DVB Circular guidelines.  
See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 
Vet. App. 428 (1993).  

The relevant factors discussed in the manual must be considered 
and addressed by the Board in assessing the evidence regarding an 
asbestos related claim.  See VAOPGCPREC 4-2000.  

The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  M21-1MR 
IV.ii.2.C.9.a.  Common materials that may contain asbestos are 
steam pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire proofing materials, and thermal 
insulation.  Id.  

Some of the major occupations involving exposure to asbestos 
include mining, milling, shipyard work, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as clutch 
facings and brake linings), and manufacture and installation of 
products such as roofing and flooring materials, asbestos cement 
sheet and pipe products, and military equipment.  M21-1MR 
IV.ii.2.C.9.f.  

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  M21- 1MR IV.ii.2.C.9.b.  

The asbestos advisory information contained in the Manual M21-1MR 
indicates that the inhalation of asbestos fibers can produce 
fibrosis and tumors, with interstitial pulmonary fibrosis 
(asbestosis) being the most common disease.  A clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, compensatory 
emphysema, clubbing of the fingers at the late stages; and 
pulmonary function impairment and cor pulmonale which can be 
demonstrated by instrumental methods.  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx and 
pharynx, as well as the urogenital system (except the prostate) 
are also associated with asbestos exposure.  M21- 1MR, Part IV, 
Subpart ii, Chapter 2, Section C.  

The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  M21-1MR IV.ii.2.C.9.d.  

In short, with respect to claims involving asbestos exposure, VA 
must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether or 
not there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease.  
M21-1 MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  

While this section does not create any presumptions of service 
connection based upon exposure to asbestos, it does provide 
guidelines to inform and adjudicators with respect to asbestos 
exposure and commonly resulting disabilities.  Dyment v. West, 13 
Vet. App. 141 (1999).  

The Board concedes that a pre-service private treatment record, 
dated in November 1968, shows that the Veteran was involved in an 
automobile accident in September 1968, and was treated in the 
emergency room for tenderness to palpation in the rectus 
abdominus muscles in the lower anterior abdomen, but that X-ray 
studies of the lumbar spine where negative, and there was no 
evidence of fracture,or of pain to palpation in the lumbar spine.  

The service treatment records, dated from November 1969 to 
September 1971, reveal a history of an injured back with an onset 
of a year ago due to a motorcycle accident and findings of 
possible slipped disc, muscle strain in the low back, low back 
syndrome, lumbosacral strain, low back pain and resolving 
lumbosacral strain.  

The service treatment records, dated from January 1969 to 
September 1972, show treatment for multiple upper respiratory 
infections with associated pharyngitis, bacterial pharyngitis, 
trouble breathing, tonsillitis, coughing with brownish 
production, contusion of the right chest wall, and coughing with 
the production of white sputum.  

The private and VA treatment records show complaints of, and 
treatment for, chronic low back pain since approximately February 
1973, and complaints of and treatment for pulmonary disease due 
to asbestos exposure since approximately June 2007.  

Current lumbar spine diagnoses include chronic lower back pain, 
and degenerative disc disease of the lumbosacral spine with facet 
arthropathy.  Notably, a VA treatment record, dated in June 2007, 
shows a history of a motor vehicle accident in 2001 that resulted 
in additional back injury.  Current respiratory diagnoses include 
dyspnea, chronic cough, status post asbestos exposure and chronic 
bronchitis.  

The Board is aware that the Veteran has not yet been afforded VA 
examinations to ascertain a medical nexus opinion and determine 
the nature and etiology of his current lumbar spine and 
respiratory disorders.  

Moreover, prior to arranging for the Veteran to undergo further 
examination, the RO should obtain all outstanding pertinent 
records.  In this regard, the Board notes that the record reveals 
that the Veteran receives ongoing treatment through the 
Jacksonville, Florida VA Medical Center (VAMC).  Records dated to 
August 2008 have been associated with the claims file.  Any 
additional records should be obtained and associated with the 
claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Accordingly, these claims are REMANDED to the RO for the 
following action:

The RO should take appropriate steps to 
contact the Veteran and his representative 
and request that they provide sufficient 
information, and if necessary, 
authorization, to enable the RO to obtain 
any additional evidence pertinent to the 
claims being remanded.  In particular, the 
RO should seek to obtain treatment records 
from the Jacksonville VAMC, from August 
2008 to the present.  

After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all records referred to by the 
Veteran not already on file.  

2.  After any available records are added 
to the claims file, the RO should schedule 
the Veteran for a VA examination to 
ascertain the nature and likely etiology of 
the claimed lumbar spine disorder.  The 
Veteran's claims file must be reviewed by 
the examiner.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

In particular, the examiner should answer 
the following questions:

a.  Did the Veteran have a lumbar spine 
disability that clearly and unmistakably 
existed prior to service?  

b.  If so, did the pre-existing lumbar 
spine disability clearly and unmistakably 
increase in severity beyond its natural 
progress during service?  

c.  If the Veteran does not have a lumbar 
spine disability that existed prior to 
service, is it at least as likely as not 
(e.g., a 50 percent or greater probability) 
that any currently-diagnosed lumbar spine 
disability is due to an injury or other 
event related to service?    

Complete rationale for all conclusions 
reached should be provided in the 
examination report.

3.  After any available records are added 
to the claims file, the RO should also 
schedule the Veteran for a VA examination 
to determine the nature and likely etiology 
of the claimed respiratory disorder.  The 
Veteran's claims file must be reviewed by 
the examiner.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

If a respiratory disorder is diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that his 
respiratory disability is due to the 
exposure to asbestos or led dust or other 
event of the Veteran's period of service.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.  

4.  Following completion of any indicated 
development, the RO should readjudicate the 
claims of service connection for a lumbar 
spine disorder and a respiratory disorder 
in light of all of the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish the Veteran 
and his representative with a fully 
responsive Supplemental Statement of the 
Case and afford them a reasonable 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


